Woods, J.,
delivered the opinion of the court.
Section 4139, code 1892, has no application to the case disclosed in the record before us. The man, James, to whom the sheriff called the appellant professionally as a surgeon, was not, at the time, a prisoner confined in the jail of the county.' He was not then actually in the custody of the sheriff. He had been causelessly shot down by a deputy of the sheriff, and had been carried to and left in his mother’s house, some miles away from the jail, and there he remained during the entire period of time of his treatment by the appellant.
It does not even appear that the wounded man was unable to procure for himself needed surgical attention. He was a laborer, and without property, but that is the actual condition of thousands of sturdy, self-helping citizens of this state.

Affirmed.